DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 26-29, in the reply filed on  June 22, 2021 is acknowledged.  Claims 22-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to because of the following: 
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Figure 11 does not include the reference sign 31 for the inlet gap.  Also, head box 32 is arranged incorrectly with respect to the forming roll, with the formed web travelling in the wrong direction.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 15-21 and 26-32 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation "at least 8o", and the claim also recites "preferably 10o - 20o" which is the narrower statement of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 15 also recites the limitation "in the circumferential direction of the shoe roll (4)" in the last paragraph of the claim.  There is insufficient antecedent basis for "the circumferential direction" in the claim.  Also, the phrase "in the circumferential direction" is unclear, because there are two circumferential directions, one in the rotation direction of the shoe roll belt and one opposite the rotation of the shoe roll belt.  
ends at a point which, in the circumferential direction of the shoe roll (4), is closer to the entry point (7) of the nip than to the exit point (8) of the nip...".  This is indefinite because the structure of the mechanical support has not been defined by the claim, thus it is unclear what constitutes an end point of the mechanical support, and because the circumferential direction has not been defined.
All other claims inherit the indefiniteness of claim 15.

Allowable Subject Matter
Claims 15-32 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
A tissue paper making machine comprising a forming section, a Yankee drying cylinder, and a shoe roll arranged to form a nip with the Yankee drying cylinder is known in the art.  A shoe roll comprising a shoe arranged to act against the Yankee drying cylinder in the nip and a flexible tubular belt that forms a loop around the shoe and forms an outer circumference of the shoe roll is also known in the art.  A carrier fabric arranged to carry a fibrous web from the forming section to the nip formed between the Yankee drying cylinder and the shoe roll and pass through the nip between the Yankee drying cylinder and the shoe roll together with the fibrous web, wherein the carrier fabric is arranged to wrap a part of the outer circumference of the shoe roll over an area stretching from a first contact point to the nip by an angle which is greater than 80 degrees, is further known in the art.  A mechanical support located inside the loop of the flexible tubular belt of the shoe roll, the mechanical support being placed to support the flexible tubular belt in at least a part of the area between the first contact point and the nip between the Yankee drying cylinder and the shoe roll is even further known in the art.

(a) the flexible tubular belt of the shoe roll has axial ends connected to end walls such that the end walls and the flexible tubular belt define an enclosed space, and such that a source  of pressurized air that can communicate with the enclosed space and fill the enclosed space with pressurized air; 
(b) the carrier fabric is under a tension which is in the range of 3.0 kN/m - 5.0 kN/m; 
(c) the mechanical support is arranged to support the flexible tubular belt in an area from the first contact point to the nip over an angle that is more than 90 degrees; and 
(d) the mechanical support ends at a point in the circumferential direction of the shoe roll that is closer to the entry point of the nip than to the exit point of the nip (for the structure shown in Figure 3), and which for the maximum extension of the nip is at an angular distance from the entry point of the nip which is at least 8 degrees.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Gustavsson (EP 2910679) discloses a tissue paper machine with a shoe roll against a Yankee drying cylinder (Figures 1 and 3).
Schiel (US 6,004,429) discloses a tissue paper machine with a shoe roll against a drying cylinder (Figure 1).
Schiel (US 6,083,349) discloses a tissue paper machine with a shoe roll against a Yankee drying cylinder (Figure 4).

Gustavsson (US 9,181,655) discloses a paper machine with a shoe roll against a drying cylinder (Figures 1 and 2).
Poikolainen (US 10,472,768) discloses a forming section commensurate in scope of the forming section of the instant application.
Tolfsson (US 10,808,359) discloses a tissue paper machine with a shoe roll against a Yankee drying cylinder (Figure 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571) 272-1192.  The examiner can normally be reached on Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/Eric Hug/Primary Examiner, Art Unit 1748